 



Exhibit 10.15
Summary Sheet for Director Compensation and Executive Cash
Compensation and Performance Criteria Under Executive
Officers Variable Pay Plan
March 15, 2007
Director Compensation
The Company pays its Chairman of the Board an annual retainer of $60,000 and
provides him office space that has a rental value of approximately $6,000 per
year. The Company pays each of its other non-employee directors an annual
retainer of $30,000. The chair of the Audit Committee receives an additional
annual fee of $15,000. The chairs of each of the Compensation Committee and the
Nominating and Corporate Governance Committee receive an additional annual fee
of $5,000. Non-chair members of the Audit Committee receive an additional $5,000
annual fee. All director fees are payable to directors in quarterly
installments.
In addition to annual fees, each new non-employee director is entitled to
receive, at or following the Company’s annual meeting at which he or she is
first elected, a one-time grant of stock of the Company valued at $20,000.
Thereafter, at or following each subsequent annual meeting of shareholders, each
non-employee director is entitled to receive a grant of stock of the Company
valued at $12,000.
The Company’s President and Chief Executive Officer is not separately
compensated outside of his employment agreement for service as a director.
Executive Cash Compensation
The following table sets forth the 2007 base salary of each of the Company’s
executive officers:

              2007 Base       Salary  
Arthur M. Coffey
  $ 390,000  
President and Chief Executive Officer
       
Anupam Narayan
  $ 260,000  
Executive Vice President, Chief Investment
       
Officer and Chief Financial Officer
       
John M. Taffin
  $ 210,000  
Executive Vice President, Hotel Operations
       
Thomas L. McKeirnan
  $ 190,000  
Senior Vice President, General
       
Counsel, and Secretary
       

2007 Performance Criteria Under Executive Officers Variable Pay Plan
On February 13, 2007, the Compensation Committee of the Company’s Board of
Directors established 2007 company and individual performance goals for the
Company’s executive officers under the Company’s Executive Officers Variable Pay
Plan. Measured as a percentage of their 2007 base salaries, the target variable
pay available to these officers under this plan for achievement of these goals
in 2007 ranges from 30% to 60%, and the maximum variable pay available is 100%
for Mr. Coffey, 60% for Mr. Narayan, and 50% for each of Messrs. Taffin and
McKeirnan.

